


Exhibit 10.19

SUBSCRIPTION AGREEMENT (this “Agreement”) between IA GLOBAL, INC., a Delaware
corporation (the “Company”), and MICHAEL NING, an American Citizen and investor
(the “Subscriber”).

The Company is offering for sale to the Subscriber, on the terms and conditions
set forth below, 1,000,000 shares (the “Shares”) of the common stock of the
Company (the “Common Stock”) at a price of 20.62 Yen per share or US$0.20 per
share, or an aggregate price of 20,620,000 Yen or approximately US$200,000 (the
“Offering Price”).

WHEREAS, the parties are entering into a Form of Warrant Agreement by April 30,
2008 whereby the Company agrees to issue a Warrant for 1,000,000 shares of
Common Stock at $0.20 per share.

WHEREAS, the parties may enter into a Subscription Agreement by April 30, 2008
whereby the Company agrees to issue 1,500,000 shares of Common Stock at $0.20
per share for $300,000.

WHEREAS, the parties may enter into a Form of Warrant Agreement by April 30,
2008 whereby the Company agrees to issue a Warrant for 1,500,000 shares of
Common Stock at $0.20 per share.

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereby agree as follows:

I.

NOTE SUBSCRIPTION; REPRESENTATIONS BY SUBSCRIBER

1.1       Subject to the terms and conditions hereinafter set forth, the
Subscriber hereby subscribes for and agrees to the transfer from the Company,
and the Company agrees to transfer to the Subscriber, at the Offering Price,
1,000,000 Shares of Common Stock. The Offering Price is to be funded by
Subscriber by wire transfer to the Company by April 24, 2008 in accordance with
instructions to be given by the Company to the Subscriber. Certificates
evidencing the Shares will be transferred to the Subscriber as soon as
practicable after receipt and collection by the Company of payment for the
Shares and satisfaction of the conditions set forth in Section 2.3 hereof.

1.2       The Subscriber recognizes that the purchase of Common Stock entails
elements of risk in that (i) it may not be able to readily liquidate its
investment; (ii) transferability is restricted; and (iii) in the event of a
disposition, it could sustain the loss of its entire investment.

1.3       The Subscriber acknowledges that it has prior investment experience
such that it is able to evaluate the merits and risks of an investment in the
Company, or that it has employed the services of an investment advisor to read
the Disclosure Documents (as hereinafter defined) and to evaluate the merits and
risks of such an investment on its behalf; that it recognizes the speculative
nature of this investment; and that it is able to bear the economic risk it
hereby assumes. The Company’s (i) Annual Report on Form 10-K for the year ended
December 31, 2007, as filed with the U.S. Securities and Exchange Commission
(“SEC”), and other documents as filed with the SEC, are collectively referred to
as the “Disclosure Documents.” The

 

--------------------------------------------------------------------------------




Subscriber acknowledges that it or its representative(s) have read the
Disclosure Documents. The Subscriber also acknowledges that it and its
representative(s) have been afforded the opportunity to make, and has made, all
inquiries as it and its representatives deemed appropriate with respect to the
Company’s affairs and prospects.

1.4       The Subscriber hereby acknowledges that (i) the Common Stock has not
been approved by the American Stock Exchange (“AMEX”) or reviewed by the SEC by
reason of the Company’s intention that the Offering be a transaction exempt from
the registration and prospectus delivery requirements of the U.S. Securities Act
of 1933, as amended (the “Act”) pursuant to Section 4(2) thereof; (ii) the
issuance of the Common Stock has not been qualified under any state securities
laws on the grounds that the Common Stock and the sale of the Shares
contemplated hereby are exempt there from; and (iii) the foregoing exemptions
are predicated on the Subscriber’s representations set forth herein. The
Subscriber represents that the Common Stock are being purchased for its own
account, for investment and not with a view to, or for resale in connection
with, any distribution or public offering thereof, within the meaning of the Act
or applicable state securities laws. The Subscriber understands that the Common
Stock, upon their transfer, will not be registered under the Act and may be
required to be held indefinitely unless they are subsequently registered under
the Act, or an exemption from such registration is available.

1.5       The Subscriber represents that it is an “accredited investor” as that
term is defined in Rule 501 of Regulation D promulgated under the Act.

1.6       The Subscriber acknowledges that the certificate representing the
Common Stock shall bear a legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE HOLDER
FOR ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE
DISTRIBUTION OF SUCH SECURITIES. THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT (I) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE WITH SUCH
STATE SECURITIES LAWS, (II) IN COMPLIANCE WITH RULE 144 UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (III) UPON THE DELIVERY TO IA GLOBAL, INC.
(THE “COMPANY”) OF AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION AND/ OR COMPLIANCE IS NOT REQUIRED.”

1.7       The Subscriber represents that it has the full right, power and
authority to enter into and perform the Subscriber’s obligations hereunder, and
this Agreement constitutes a valid and binding obligation of the Subscriber
enforceable in accordance with its terms, except that

 

2

 

--------------------------------------------------------------------------------




(i) any enforcement may be subject to bankruptcy, insolvency, reorganization,
moratorium or similar laws from time to time in effect and affecting the rights
of creditors generally and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceedings
therefore may be brought.

1.8       The Company agrees to issue a warrant for 1,900,000 shares at $0.17
per share if the closing share price of the Common Stock is below $.20 per share
on the day before the Form S-3 Registration Statement is declared effective by
the SEC. Mr. Ning and affiliates agrees to not engage in any trading activity in
the Common Stock during this period.

II.

REPRESENTATION AND WARRANTIES BY THE COMPANY

The Company represents and warrants to the Subscriber as follows:

2.1       The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware. The Company has the
corporate power and authority to own, lease and operate its properties and to
conduct the business which it presently conducts.

2.2       The execution, delivery and performance of this Agreement by the
Company (a) has been duly authorized and approved by the Board of Directors of
the Company and all other necessary corporate action on the part of the Company
in connection therewith has been taken and (b) will not conflict with or
constitute a breach of, or default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company pursuant to (i) the charter documents or by-laws of the Company,
(ii) any material contract, indenture, mortgage, loan agreement, note, lease or
other agreement or instrument to which the Company is a party or by which it may
be bound or to which any of its properties may be subject or (iii) any law,
administrative regulation or court decree applicable to or binding upon the
Company. This Agreement has been duly and validly executed and delivered by the
Company and constitutes the legal, valid and binding agreement of the Company,
enforceable in accordance with its terms, except that (i) any enforcement may be
subject to bankruptcy, insolvency, reorganization, moratorium or similar laws
from time to time in effect and affecting the rights of creditors generally and
(ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceedings therefore may be brought.

2.3       The Common Stock has been duly and validly authorized by the Board of
Directors of the Company. No authorization, approval or consent of any court,
governmental authority or agency except for the SEC and AMEX is necessary in
connection with the issuance by the Company of the Shares.

2.4       The Disclosure Documents are true, correct and complete in all
material respects, and do not contain an untrue statement of material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

2.5       Since the respective dates as of which information was given in the
Disclosure Documents, except as otherwise stated therein: (i) there has been no
material adverse change in

 

3

 

--------------------------------------------------------------------------------




the financial condition, or in the results of operations, affairs or prospects
of the Company, whether or not arising in the ordinary course of business,
except as disclosed in relation to the Frontier Mortgages Pty Ltd legal claim
and our AMEX listing; and (ii) there have been no transactions entered into by
the Company, other than those in the ordinary course of business, which are
material to the Company.

2.6       The Company agrees to use the proceeds from this Subscription
Agreement to partially repay Frontier Mortgages Pty Ltd.

2.7       The Company will pay Subscriber JY516,500 (JY/103.30) for due
diligence performed by Subscriber relative to this Agreement.

III.

REGISTRATION RIGHTS/ AMEX APPROVAL

3.1       The Company agrees it shall, within sixty days following approval of
listing of the IAO Common Stock by AMEX, if necessary under US securities laws,
prepare and file with the SEC, at the Company’s expense, a registration
statement, to the extent the Company is eligible to file on Form S-3, for the
re-sale of the IAO Common Stock (the “S-3 Registration Statement”) under the
Securities Act by the Sellers. The Company will use its reasonable efforts to
cause such S-3 Registration Statement to become effective within thirty (30)
days from the initial filing thereof.

3.2       The Company agrees to file an application with AMEX for approval of
the Shares promptly following the receipt of the Offering Price under this
Agreement and will use reasonable efforts to obtain approval from AMEX for such
Shares.

IV.

MISCELLANEOUS

4.1       Any notice, request, advice, consent or other communication given
hereunder shall be given in writing and sent by overnight delivery service or
registered or certified mail, return receipt requested, and addressed as
follows: if to the Company, to it at 101 California Street, Suite 2450, San
Francisco, CA 94111 United States of America, Attention: Mark Scott. Secretary;
and if to the Subscriber, to it at its address indicated below its signature to
this Agreement. Notices so given shall be deemed to have been given on the
earlier to occur of actual receipt or three business days after the date of such
mailing, except for notices of change of address, which shall be deemed to have
been given when received.

4.2       This Agreement shall not be changed, modified or amended except by a
writing signed by the parties hereto.

4.3       This Agreement shall be binding upon and inure to the benefit of the
parties hereto and to their respective heirs, legal representatives, successors
and assigns. This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter thereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them.

4.4       References herein to a person or entity in either gender include the
other gender or no gender, as appropriate.

 

4

 

--------------------------------------------------------------------------------




4.5       This Agreement and its validity, construction and performance shall be
governed in all respects by the laws of the State of California.

4.6       This Agreement may be executed in counterparts.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth below.

IA Global, Inc.

 

By: /s/ Derek Schneideman

Name: Derek Schneideman

Title: Chief Executive Officer

 

April 24, 2008

Date of Acceptance

of Subscription

 

Michael Ning

 

By: /s/ Michael Ning  

Name: Michael Ning

Title: Investor

 

5

 

--------------------------------------------------------------------------------